Citation Nr: 9929426	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a low back pain 
with degenerative changes, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which established service connection for low 
back pain with degenerative changes with a 10 percent rating 
effective June 1, 1992.  A notice of disagreement was 
received in August 1995, a statement of the case was issued 
in September 1995, and a substantive appeal was received in 
September 1995.  By rating decision in December 1997, the 
disability rating was increased to 40 percent, also effective 
June 1, 1992.  In June 1999, the veteran testified before the 
undersigned member of the Board sitting at the RO. 

Testimony offered at the June 1999 hearing included argument 
regarding service connection for a stomach disability.  
However, it appears that service connection was established 
for gastroesophageal reflux disease and gastritis by rating 
decision in May 1999.  Other testimony addressed a claim of 
entitlement to a total rating based on individual 
unemployability.  This matter is referred to the RO for a 
determination as to whether it constitutes a notice of 
disagreement from a prior denial of individual 
unemployability or whether is constitutes a new claim.  
Appropriate action by the RO should then be undertaken.  

Also, although the veteran is already service-connected for 
right ankle disability, it is not clear from the June 1999 
hearing transcript whether a new claim based on left ankle 
disability was raised or whether the undersigned Board member 
misinterpreted the veteran's testimony at the hearing.  This 
matter is also referred to the RO for clarification from the 
veteran and any necessary action. 



FINDING OF FACT

The veteran's service-connected low back pain with 
degenerative changes more nearly approximates pronounced 
neurological disease with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief. 


CONCLUSION OF LAW

The schedular criteria for entitlement to a 60 percent 
disability rating for the veteran's low back pain with 
degenerative changes have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, including §§ 4.7, 4.71a 
and Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his low back pain with degenerative 
changes is more severely disabling than reflected by his 
current 40 percent evaluation.  He testified at his personal 
hearing before the undersigned that he has chronic pain in 
his lower back and that he experiences numbness in his left 
leg.  He further testified that he has pain shooting down 
both legs from his back.  Therefore, he argues that he is 
entitled to a higher rating for his service connected 
disability.

This is an original claim placed in appellate status by a 
notice of disagreement taking exception with the initial 
rating award dated March 1995 which assigned a 10 percent 
rating.  The rating was subsequently increased to 40 percent.  
Since the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, his claim for the higher evaluation is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time. See Fenderson v. West, 12 Vet.App. 119 
(1999).  After reviewing the claims file which includes the 
reports of several VA examinations as well as other VA 
treatment records, the Board finds that the duty to assist 
the veteran has been met.  38 U.S.C.A. § 5107(a). 

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The RO has rated the veteran's low back pain with 
degenerative changes has been rated as 40 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5293, for 
Intervertebral Disc Syndrome.  Under that code, a 40 percent 
rating is warranted where the syndrome is severe, recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted where the syndrome is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

It is readily clear from the evidence of record that the 
veteran's service-connected low back disability is severe in 
nature.  VA examinations in January 1995, February 1996 and 
November 1997 show severe limitation of motion with 
complaints of pain.  The veteran has also reported and 
testified to shooting pains into the lower extremities, and a 
July 1996 electromylogram showed findings compatible with L5-
S1 radiculopathy.  The November 1997 VA examination also 
documented decreased pinprick in the left lower extremity  

The Board notes here that the current 40 percent rating 
already contemplates severe intervertebral disc syndrome, 
recurring attacks with intermittent relief.  It would appear 
that the veteran's overall symptomatology falls within this 
description.  The Board also notes that medical examinations 
have not documented muscle spasms.  However, the veteran has 
testified that the pain is essentially persistent and that 
medication provides minimal relief.  In this regard, the 
Board observes that the veteran does suffer from a disability 
of the digestive system, and his assertions that he is unable 
to take certain pain medications for treatment of his low 
back due to the digestive system disability appears to be 
supported by medical evidence of record.  

After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board believes that that 
veteran's low back symptoms more nearly approximate the 
criteria for a 60 percent rating under Diagnostic Code 5293.  
Accordingly, a 60 percent rating is warranted.  38 C.F.R. 
§ 4.7.  Moreover, while certain VA examinations in the past 
did not clearly show neurological impairment, the Board 
observes that VA clinical records as far back as 1992 did 
document complaints of radiation of pain.  Resolving all 
doubt in the veteran's favor, the Board believes that the 60 
percent rating should be effective from June 1, 1992, the 
effective date of the original grant of service connection. 

A 60 percent evaluation is the highest available under 
Diagnostic Code 5293, and there are no other Diagnostic Codes 
which allow for a rating in excess of 60 percent.  The Board 
has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but the disability picture presented in this 
case is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent rating for low back pain with 
degenerative changes, effective June 1, 1992, is warranted.  
The appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

